DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fluegel (US 5,702,073 A) in view of Thomassin et al. (US 2019/0118957 A1), hereinafter Thomassin.
Regarding claim 1, Fluegel discloses a vehicle (fig. 1) comprising: 
an engine (as shown in fig. 1);
a structure (fig. 1) comprising a skin (fuselage skin 22; fig. 1) defining an outside surface exposed to ambient cooling flow and an inside surface (as shown in figs. 1 and 4), the structure comprising a first structural member extending from the inside surface of the skin and a second structural member extending from the inside surface of the skin (upper and lower stringers 24, as shown in figs. 1 and 4); and 
a thermal management system (as shown in figs. 1 and 2) including a heat exchanger assembly (heat exchange module 10; fig. 2) positioned adjacent to, and in thermal communication with, the inside surface of the skin (heat exchange tubes 14 of the heat exchange module 10 are adjacent to and in thermal communication with the skin 22, as shown in fig. 4), the heat exchanger assembly (10) positioned at least partially between the first and second structural members of the structure (as shown in fig. 4).
Fluegel teaches wherein the thermal management system is thermally coupled to on board electronics (electronics module 60; fig. 5), but does not appear to specifically disclose wherein the thermal management system of the vehicle is thermally coupled to a heat source of the engine for rejecting heat from the heat source using the heat exchanger assembly.
However, Thomassin is in the field of heat management systems for hybrid electrical aircraft (abstract) and teaches wherein the thermal management system of the vehicle (heat exchanger 18; fig. 2) is thermally coupled to a heat source of the engine for rejecting heat from the heat source using the heat exchanger assembly (para. [0016], regarding in operation, the liquid coolant is circulated to pick up heat from the batteries 12, the generator 16 and the internal combustion engine 19 and is then routed through the heat exchanger 18 where heat from the liquid coolant is transferred to ambient air flowing over the nacelle; fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle of Fluegel such that the thermal management system of the vehicle is thermally coupled to a heat source of the engine for rejecting heat from the heat source using the heat exchanger assembly as taught by Thomassin in order to provide for effective cooling of an engine that is not otherwise exposed to a large amount of operational air flow (see Thomassin, para. [0015]).

Regarding claim 2, Fluegel as modified discloses the invention in claim 1, and further discloses wherein the vehicle is an aircraft (abstract), wherein the structure (24) is a fuselage of the aircraft (as shown in fig. 1), wherein the aircraft defines a longitudinal direction (as shown in fig. 1), wherein the first structural member is a first longitudinal stiffener extending generally along the longitudinal direction (24), and wherein the second structural member is a second longitudinal stiffener extending generally along the longitudinal direction (24).

Regarding claim 3, Fluegel as modified discloses the invention in claim 2, and further discloses wherein the first longitudinal stiffener (24) defines a first reference line extending away from the inside surface of the skin (fig. 4), wherein the second longitudinal stiffener (24) defines a second reference line extending away from the inside surface of the skin (fig. 4), wherein the first and second reference lines converge towards one another (fig. 4), and wherein the heat exchanger assembly includes a structural backing (tube braces 30; fig. 4) fixed at least partially between the first and second longitudinal stiffeners for mounting the heat exchanger assembly (as shown in fig. 4).

Regarding claim 4, Fluegel as modified discloses the invention in claim 1, and further discloses wherein the heat exchanger assembly (10) is coupled to the first and second structural members of the structure (as shown in fig. 4).

Regarding claim 5, Fluegel as modified discloses the invention in claim 1, and further discloses wherein the heat exchanger assembly (10) includes a structural backing (30) and a cooling tube (heat exchange tube 14; fig. 4), wherein the structural backing mounts the cooling tube in position adjacent to, and in thermal communication with, the inside surface of the skin (as shown in fig. 4).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fluegel (US 5,702,073 A) in view of in view of Thomassin et al. (US 2019/0118957 A1), hereinafter Thomassin, as applied to claim 1 above, and further in view of Tomerlin et al. (US 2007/0209729 A1), hereinafter Tomerlin.
Regarding claim 8, Fluegel as modified discloses the invention in claim 1, and further discloses wherein the first structural member is a first frame member (24), wherein the second structural member is a second frame member (24), wherein the thermal management system comprises a structural backing (30) and a cooling unit (14).
Fluegel does not appear to specifically disclose wherein the cooling unit is formed of an elastic or semi-rigid material to conform to a shape of the inside surface of the skin.
However, Tomerlin is in the field of flexible ducts (abstract) and teaches wherein the cooling unit is formed of an elastic or semi-rigid material to conform to a shape of the inside surface of the skin (para. [0031], regarding commercial transport aircraft typically make use of flexible ducting for transport of various fluids within the aircraft frame for controlling the temperature of various components such as electronic racks or for transporting exhaust gases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle of Fluegel such that the cooling unit is formed of an elastic or semi-rigid material to conform to a shape of the inside surface of the skin as taught by Tomerlin in order to ensure that cooling unit can be easily routed through the desired path within the aircraft (see Tomerlin, para. [0031]).

Regarding claim 9, Fluegel as modified discloses the invention in claim 8, and further discloses wherein the structure further comprises a longitudinal stiffener (24) extending between the first and second frame members (beltframe members 26; figs. 1 and 2), and wherein the cooling unit (10) extends across the longitudinal stiffener (inlet manifold 12 of the heat exchange module extends across the stringers 24, as shown in fig. 2).

Allowable Subject Matter
Claims 10, 15-16, and 21-29 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on September 2, 2022, with respect to the rejection of claim 1 as amended and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647